IN THE UNITED STATES COURT OF APPEALS
               FOR THE FIFTH CIRCUIT United States Court of Appeals
                                              Fifth Circuit

                                                              FILED
                                                         December 21, 2007

                            No. 07-50819                Charles R. Fulbruge III
                          Summary Calendar                      Clerk




RICHARD ARIZPE,

                                       Plaintiff-Appellant,
v.

MARY E. PETERS,
Secretary, United States Department of Transportation,
Federal Aviation Administration;
CARI M. DOMINGUEZ,
Chairwoman, United States Equal Employment Opportunity Commission,

                                       Defendants-Appellees.




              Appeal from the United States District Court
                   for the Western District of Texas
                            No. 5:06-CV-563
                                       No. 07-50819

Before REAVLEY, SMITH, and BARKSDALE, Circuit Judges.
PER CURIAM:*


       Richard Arizpe sued under title VII and the Age Discrimination in Em-
ployment Act. As the magistrate judge stated,
       [Plaintiff] is obviously upset with the circumstances surrounding his
       employment with defendant, as evidenced by the lawsuits he filed
       in 1998 and 2002 against the Department of Transportation and
       Federal Aviation Administration [footnote omitted]. Plaintiff’s con-
       clusory allegations and legal conclusions masquerading as factual
       conclusions, however, cannot suffice to prevent defendant’s motion
       to dismiss in this case.

       After reviewing the briefs and pertinent parts of the record and the applic-
able law, we affirm, essentially for the reasons stated by the magistrate judge
in her comprehensive Report and Recommendation signed on January 12, 2007.
We also conclude that Arizpe’s argument that the district court’s ruling is legally
invalid because it listed Maria Cino as Acting Secretary of Transportation, rath-
er than Mary Peters as Secretary of Transportation, is frivolous. See FED. R.
CIV. P. 25(d) (“[A]ny misnomer not affecting the parties’ substantial rights must
be disregarded.”). Arizpe’s other arguments are equally unavailing.
       AFFIRMED.




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.

                                              2